Citation Nr: 0031613	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  93-12 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include lipomas, seborrheic keratosis and skin cancer, due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Adelman & Steiner, P.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from February 1945 to 
January 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for 
residuals of exposure to ionizing radiation (claimed as 
lipomas).  The appellant later amended his claim to encompass 
all manifested skin disorders, to include seborrheic 
keratosis and skin cancer.

The Board notes that, in a VA Form 9 filing received in 
February 1993, the appellant claimed that he manifested 
shortness of breath as a disability related to his alleged 
exposure to ionizing radiation.  This issue is referred to 
the RO for appropriate action.


REMAND

Service connection for multiple lipomas with seborrheic 
keratoses claimed as residuals of exposure to ionizing 
radiation was denied by RO decision in August 1989.  It does 
not appear that the appellant was notified of that decision, 
and of his appellate rights.  Accordingly, the RO decision 
was not final, and the claim involving lipomas and seborrheic 
dermatitis requires de novo review.

With respect to the skin cancer claim, skin cancer is not 
among the diseases that is listed at 38 C.F.R. § 3.309(d).  
It is, however, one of the radiogenic diseases listed at 
38 C.F.R. § 3.311(b), and, as such, it is necessary that a 
dose assessment be prepared pursuant to that regulation.  The 
RO obtained information from the Defense Threat Reduction 
Agency (DTRA) as to whether the appellant was involved in the 
occupation of Hiroshima or Nagasaki.  The response from DTRA 
implies, based on the appellant's whereabouts, that he was 
not exposed to ionizing radiation in service, but does not so 
state.  The Board is of the opinion that the RO should obtain 
a dose assessment from the proper source.  If, and only if, 
it is determined that the appellant was exposed to ionizing 
radiation in service, the skin cancer claim should be 
developed pursuant to 38 C.F.R. § 3.311.  With respect to and 
the remaining skin disorder claims, medical opinion should be 
obtained as to their relationship, if any, to the ionizing 
radiation exposure.  Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 
1994).  

The Board notes that Congress recently enacted legislation 
which liberalized VA's duty to assist claimants in the 
development of claims.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (to be codified at 
38 U.S.C.A. §§ 5103A and 5107).  Among these duties, VA must 
provide a medical examination or obtain medical opinion when 
such examination is necessary to make a decision on the 
claim.  An examination is considered necessary when the 
evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (b) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (c) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. 

It does not appear that the attorney in this case has been 
informed of the termination of the NARS readjudication and 
its effect, if any, upon this case.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should inform the attorney in 
this case of the termination of the NARS 
class action lawsuit.

2.  The RO should request the appellant's 
VA clinical records since April 1998.

3.  The RO should obtain a dose 
assessment for the appellant from 
official sources. 

4.  If, and only if, the appellant is 
shown to have been exposed to ionizing 
radiation in service, the RO should 
develop the skin cancer claim pursuant to 
38 C.F.R. § 3.311.

5.  If, and only if, the appellant is 
shown to have been exposed to ionizing 
radiation, the RO should obtain VA 
examination of the appellant by a 
dermatology specialist in order to 
determine the etiology of his 
noncancerous skin disorders, to include 
lipomas and seborrheic keratoses.  The 
claims file should be made available to 
the examiner.  Following the examination, 
the examiner should express opinion to 
the following question:  Is it least as 
likely as not that any of the non 
cancerous skin disorders was caused by 
the appellant's documented exposure to 
ionizing radiation during active service?  
The reasoning which forms the basis of 
the opinions should be set forth.. 

6.  The appellant is hereby advised of 
his right to submit any additional 
evidence and argument while this case is 
in remand status, to include any service 
medical records and service personnel 
records in his possession as well as any 
other evidence which tends to corroborate 
his claim of exposure to ionizing 
radiation in service.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

7.  The appellant is hereby advised that, 
in the event he fails to report for VA 
examination without good cause, his 
reopened claims may be denied or decided 
based upon the evidence of record.  
38 C.F.R. § 3.655 (2000).

8.  Thereafter, the RO should thoroughly 
review the claims folder to ensure that 
all regulatory requirements under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, have 
been satisfied.  Specifically, the RO 
should ensure that all duty to assist and 
notice requirements under the newly 
enacted 38 U.S.C.A. § 5103A have been 
satisfied, to include satisfying its 
continuing duty to obtain service medical 
records.

9.  After completion of the above, the RO 
should readjudicate the issues on appeal 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO 
pursuant to this remand.  If any 
determination remains unfavorable, the 
appellant and his attorney should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


